Case 2:21-cv-00239-RBS-DEM Document 1-2 Filed 04/30/21 Page 1 of 18 PagelD# 8

COMMONWEALTH OF VIRGINIA

 

NORFOLK CIRCUIT COURT
Civil Division
150 ST. PAUL'S BLVD 7TH FLOOR
NORFOLK VA 23510
(757) 389-8942

 

Summons
To; LOWE'S HOMES CENTER Case No, 710CL21003368-00
CORPORATION SERVICE COMPANY
REGISTERED AGENT
100 SHOCKOE SLIP FLOOR 2
RICHMOND VA 23219

The party upon whom this summons and the attached complaint are served is hereby notified
that unless within 21 days after such service, response is made by filing in the clerk’s office
of this court a pleading in writing, in proper legal form, the allegations and charges may be
taken as admitted and the court may enter an order, judgment, or decree against such party
either by default or after hearing evidence.

Appearance in person is not required by this summons.
Done in the name of the Commonwealth of Virginia on,Monday, March 22, 2021

Clerk of Court: GEORGE E. SCHAEFER II

» Wrebser Crum

= OO
Instructions:

Hearing Official:

Attomev’s name: -ALBISTON, GEORGE T
” © 757-625-1011 SERVED BY EXHIBIT

DRISKELL SERVICES, INC. A

tabbies

757-961-6961
Case 2:21-cv-00239-RBS-DEM Document 1-2 Filed 04/30/21 Page 2 of 18 PagelD# 9

VIRGINIA: IN THE CIRCUIT COURT OF THE CITY OF NORFOLK

CLAYTON MABRY
Plaintiff,
V. LAW NO:
PLAINTIFF DEMANDS A TRIAL
LOWE’S HOME CENTERS BY JURY

SERVE: Lowe’s Home Centers
Corporation Service Company, Registered Agent
100 Shockoe Slip, Floor 2
Richmond, VA 23219

. Use
CAL CARTAGE WAREHOUSING & TRANSLOADINGALW\ 7

SERVE: Cal Cartage Warehousing & Transloading
Corporation Service Company, Registered Ay
100 Shockoe Slip, Floor 2
Richmond, VA 23219

      
 

Defendants.

COMPLAINT

TAKE NOTICE that the plaintiff, Clayton Mabry, hereby moves the Circuit Court of
the City of Norfolk, at the courthouse thereof, for a judgment and award against, the
defendants, Lowe’s Home Centers, Inc. (hereinafter referred to as “Lowe’s”) and Cal
Cartage Warehousing & Transloading, LLC. (hereinafter referred to as “Cal Cartage”, for
injuries sustained by the plaintiff in a forklift accident, and for reasons more specifically
hereinafter set forth, to-wit:

l. That on the 14th day of July, 2020, the plaintiff, Clayton Mabry, was lawfully
and properly upon the property of Cal Cartage Warehousing & Transloading, working

utilizing a forklift to unload pallets from a Lowe’s trailer/truck onsite at a location in
Case 2:21-cv-00239-RBS-DEM Document 1-2 Filed 04/30/21 Page 3 of 18 PagelD# 10

Suffolk, VA.

2. That at the said time and place, the defendant, Lowe’s Home Centers & Cal

—_—_____—€artage-Warehousing, owned; maintained, controlied-and/or-was responsible forthe —————
truck/trailer.

3. That at the said time and place, the defendant, Lowe’s Home Centers & Cal
Cartage Warehousing, through its agents, servants and employees, owed a duty to have the
property in a reasonably safe condition and to warn the plaintiff of any unsafe conditions
which the defendant knew or should have known existed on the property

4. That by reason of the negligence of the defendants, Lowe’s Home Centers &
Cal Cartage Warehousing, the plaintiff was placed in an unsafe situation on and/or in the
property of the defendant(s) and was caused to receive serious and permanent injuries.

5. That these injuries to the plaintiff have caused and will continue to cause and
will in the future cause great physical pain, mental anguish and inconvenience; have
required the plaintiff to expend large sums of money for medical expenses and will require
him to incur medical expenses in the future.

6. As adirect and proximate result of plaintiff's injuries, he may reasonably be
expected to sustain permanent injuries in the future, and the injuries may reasonably be
expected to result in disfigurement and deformity with associated humiliation and
embarrassment.

WHEREFORE, plaintiff moves the Court for a judgment and award against the

| defendant for the sum of One Hundred.and Fifty Thousand Dollars ($150,000.00), with

interest and costs aforesaid.
Case 2:21-cv-00239-RBS-DEM Document 1-2 Filed 04/30/21 Page 4 of 18 PagelD# 11

CLAYTON MABRY

BY.
Of Counsel
George T. Albiston, Esquire
VA State Bar No: 22967
Christopher M. Albiston
VA State Bar No: 94637
GILBERT & ALBISTON
580 E. Main Street, Suite 330
Norfolk, VA 23510
Phone: (757)625-1011
Facsimile: (757) 625-1051
Email: george@albistonlaw.com
Case 2:21-cv-00239-RBS-DEM Document 1-2 Filed 04/30/21 Page 5 of 18 PagelD# 12

VIRGINIA: IN THE CIRCUIT COURT FOR THE CITY OF NORFOLK
CLAYTON MABRY,

Plaintiff,

   

v. CASE NO.:
LOWE’S HOME CENTERS

&

CAL CARTAGE WAREHOUSING & TRANSLOADING, LLC.

Defendants.

PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUEST FOR
PROUCTION OF DOCUMENTS TO DEFENDANT LOWE’S HOME CENTERS

Comes now the plaintiff, Clayton Mabry, by counsel, and propounds to Defendant, Lowe’s
Home Centers the following Interrogatories and Request for Production of Documents to be
answered and responded to under oath within twenty-one (21) days from the date of service hereof,
in accordance with Rule 4:8 of the Rules of the Supreme Court of Virginia.

PREAMBLE

(1) In answering these Interrogatories, furnish all information which is available to you,
including information in the possession of your attorney or investigator for your attorney and/or
anyone employed or acting on your behalf (whether as agent, servant, representative, attorney,
expert, investigator, accountant, insurer or otherwise) and not merely such information known of
your own personal knowledge. If you cannot answer in full, after exercising due diligence to
secure the information to do so, so state and answer to the extent possible, specifying your inability
to answer the remaining and stating whatever information or knowledge you have concerning the
unanswered portion. When an answer is made by a corporate Defendant, state the name (see
following instructions) of the person providing the answer and identify the source of his or her
information.

(2) Unless otherwise indicated, these Interrogatories refer to the date, time, place and/or
circumstances of the occurrences referenced in the pleadings.

(3) Whenever the identity of a person is requested, state:
Case 2:21-cv-00239-RBS-DEM Document 1-2 Filed 04/30/21 Page 6 of 18 PagelD# 13

a. His or her full name and "nick-name", if applicable.

b. Home address (including zip code) and telephone number.

c. Employment or business, including job title, business address (including zip code) and
business telephone number.

d. Social Security Number and date of birth.

e. Race, sex and marital status.

(4) Whenever a place or geographical location is requested, state the complete address
(including zip code) of such location or information sufficient to identify said location.

(5) "Documents" shall mean, unless otherwise indicated, all written or recorded material
of any kind or character, in your possession or custody or subject to your control, including without
limitation, letters, correspondence, telegrams, memoranda, reports, records, minutes, notes,
contracts, agreements, files, account books, notations of telephone or personal conversations or
conferences, bulletins, circulars, pamphlets, books, any material on which writing appears or from
which data compilations can be made, diagrams, drawings, sketches, catalogs, ledgers, checks,
check stubs, check registers, accounting records, photographs, video recordings, audio recordings,
microfilm, photostats, computer generated data, computer printouts, computer discs, as well as
each copy of a document where such a copy is not identical to the original.

(6) Whenever information regarding documents is requested, state:

a. The date on which the document was drafted.

b. The number of pages of the document.

c. The author(s)/signor(s) of the document.

d. A brief description of the nature and content of the document.

e. Identification of the addressee.

f. The identity of the custodian of any such documents.

g. Any other information necessary to enable the Plaintiff to identify same for purposes of
a Request for Production of Documents or a subpoena duces tecum.

In lieu of the description requested in subparagraphs "b" and "d" above, a copy of the
document may be attached to the Interrogatory Answers with the appropriate reference to the
specific Interrogatory to which the document pertains.

(7) If you consider any document requested in these Interrogatories to be privileged from

disclosure or otherwise exempted from production, include in the Answers to these Interrogatories
Case 2:21-cv-00239-RBS-DEM Document 1-2 Filed 04/30/21 Page 7 of 18 PagelD# 14

a list of documents withheld from production, identifying each document by date, addressee,
author, title, subject matter and the Interrogatory to which it refers. In addition, identify those
persons who have seen the document, those who were sent copies and those in possession of the

document. Finally, state each ground upon which each such document is considered privileged or

otherwise exempted from production.

(8) The words "identify" or "identification," when used in reference to a communication,
mean to state the parties to such communication, the medium of such communication, i.e.,
telephonic, written correspondence, etc., the date of such communication and the subject matter
and substance of each communication.

(9) These Interrogatories are continuing in character, so as to require you to file
Supplemental Answers in accordance with Virginia Supreme Court Rule 4:1(e) immediately upon
obtaining further or different information in which a prior response is no longer complete and/or
accurate.

(10) If an objection is made to any Interrogatory, state the specific grounds and provide a
complete answer to such part of the Interrogatory that is not considered objectionable.

(11) The pronoun "you" or "your" refers to the person or entity to whom these

Interrogatories are propounded.
INTERROGATORIES

il State the full name, residential address, business address, date and place of birth
and social security number of the owner(s) of this property which is the subject matter of this
litigation.

ANSWER:

2. State the full name, residential address, business address and job title of the person
answering these interrogatories on behalf of the defendants and under what authority they have
been authorized to answer these interrogatories on behalf of the defendant.

ANSWER:

3. Identify each policy of insurance which may provide coverage to the property at
Case 2:21-cv-00239-RBS-DEM Document 1-2 Filed 04/30/21 Page 8 of 18 PagelD# 15

the time of the accident, and for each such policy state the name of the insurance company, the
named insured under such policy, the policy number, the policy period, and the limits of liability
coverage for personal injuries for each person and each accident covered by the policy.

ANSWER:

4. State the name, residential address, business address, and telephone number of all
witnesses known to you, your attorney, or any other person acting in your behalf, who may have
been an eyewitness to this accident.

ANSWER:

5. Except that set forth in Interrogatory Number 4, state the name, residential address,
business address and telephone numbers of all persons known to you, your attorney, or any one
acting in your behalf, who may have any information or knowledge of any facts pertaining to the
happening of this accident, including, but not limited to events leading up to or following the
accident, the condition of the property immediately prior to the accident or at the time of the
accident, and/or damages.

ANSWER:

6. State the full name, residential address, business address, and telephone number of
all employees of the defendant on the truck or direct premises at the time of the alleged incident.
ANSWER:

7. State the full name, residential address, business address and job title of any
employee, agent, representative or other person acting in your behalf, who came upon the scene
shortly after the accident, and the reason therefore. If an investigation was made by such person,

state whether a written report of such investigation was prepared and the results of any such
Case 2:21-cv-00239-RBS-DEM Document 1-2 Filed 04/30/21 Page 9 of 18 PagelD# 16

investigation.
ANSWER:

8. For each witness identified in the preceding Interrogatories numbered 4 through 7,
specifically state whether the witness will testify or has any knowledge or information with respect
to one or more of the following issues: facts regarding the happening of the accident, facts leading
up to the accident, facts following the accident, negligence (plaintiff or defendant), causation,
damages and/or in an expert capacity.

ANSWER:

9. Identify all expert witnesses who you expect to call as an expert at trial, either by
way of deposition or in person, and with respect to each expert state the subject manner on which
the expert is expected to testify, state specifically the substance of each fact and opinion to which
the expert is expected to testify, and a summary of the grounds for each opinion.

ANSWER:

10. Set forth, in as close to verbatim content as now known to you, all oral statements
made by the plaintiff regarding the occurrence giving rise to this litigation, whether made to you
or your representative, or which have been made to any person other than yourself which you or
your attorney are now aware. As to each such statement give the date, time and place of the
statement and the names and addresses of the persons present when each statement was made. |

ANSWER:

11. Set forth, in as close to verbatim content as you can recall, all oral statements
regarding the occurrence giving rise to this litigation which you or any of your employees made at
the scene of the accident, or what you may have made to any other person at any time regarding

the occurrence. As to each such statement give the date, time and place of the statement and the
Case 2:21-cv-00239-RBS-DEM Document 1-2 Filed 04/30/21 Page 10 of 18 PagelD# 17

names and addresses or the person present when each such statement was made.

ANSWER:

12. State whether or not you or anyone acting on your behalf obtained from any person
any report, statement, memorandum or testimony concerning the accident involved in this suit and,
if so, state the name, address, and telephone number of the person whose statement was obtained.
As to each such statement give the date, time and place of the statement, and the name, residential
address, business address and telephone number of the persons present when each statement was

made.
ANSWER:

13. State when this accident first came to the attention of the defendant or any
representative of the defendant and how such accident came to your attention. Include the name,
address, and telephone number of the person to whom the accident was first reported and the

person who reported the accident.
ANSWER:

14. State in detail how this accident occurred, including, but not limited to the exact
time and place of the occurrence, when any employee of the defendant was first caused to believe
an accident was going to happen, what was done to avoid the accident, and what caused the

accident to occur.
ANSWER:

15. State whether or not any complaints were made relating to the condition of the
property immediately prior to the accident, and, if so, state the name, address and telephone

number of the person making such complaint, the nature of the said complaint, the date, time and
Case 2:21-cv-00239-RBS-DEM Document 1-2 Filed 04/30/21 Page 11 of 18 PagelD# 18

place of the complaint, the name, address and job classification of the person to whom the

complaint was made; and whether a report, record or memorandum was made of the complaint.

ANSWER:

16. Describe in detail all alterations or repairs made to the forklift or truck involved in
this accident prior to the date of the occurrence which is the subject of this suit, including the
nature and extent of such alterations or repairs, the dates of the alteration or repair, the name,
address, telephone number and title of each person who made such alteration or repair, and the

name, address, and telephone number under whose direction such alteration or repair was made.

ANSWER:

17. Describe in detail all alterations or repairs made to the forklift or truck involved in
this accident since the date of the occurrence which is the subject of this suit, including the nature
and extent of such alterations or repairs, the dates of the alteration or repair, the name, address,
telephone number and title of each person who made such alteration or repair, and the name,
address, and telephone number under whose direction such alteration or repair was made.

ANSWER:

18. State whether or not any operating procedures or safety rules relating to the
maintenance and/or repair of the property were in effect at the time of this accident, and, if so,
describe in detail the operating procedures and/or safety rules, including the name, address, and
telephone number of the person having custody of such rules.

ANSWER:

19. State the full name, residential address, business address and telephone number of

all individuals responsible for the maintenance and upkeep of the property in the vicinity where
Case 2:21-cv-00239-RBS-DEM Document 1-2 Filed 04/30/21 Page 12 of 18 PagelD# 19

this accident occurred for a six month period prior to the alleged accident alleged in the Complaint

and as to each such individual state in detail his duties and responsibilities.

ANSWER:

20. Prior to or following the accident to the plaintiff were any inspections made of the
forklift or truck where the accident occurred and if so state the name, residential address, business
address and telephone number of the individual who made the inspections, when the inspections

were made, the nature and extent of such inspections and the results of such inspections.

ANSWER:

21. Prior to or following the accident the plaintiff were any warnings given concerning
the existence of any defect in the area where the plaintiff fell and if'so state the reason the warnings
were given, a description of the warnings, the name, residential address, business address and
telephone number of the individual who placed or gave such warnings.

ANSWER:

22. State whether a claim for negligence as a result of a condition on your property has

been made against you within the past year and, ifso, state the name, address and telephone number

_ of each such claimant, the name, address and telephone number of claimant's attorney, the date

such claim was first made, the name of the court in which the action was filed with the case number
arid the name of the attorney representing you on each such occasion.

ANSWER:

23. Describe the physical condition of the plaintiff after the accident, as observed by
Case 2:21-cv-00239-RBS-DEM Document 1-2 Filed 04/30/21 Page 13 of 18 PagelD# 20

you, or that was related to you by any other person at any time subsequent to the occurrence of

this accident.
ANSWER:

24. State what actions of the plaintiff, identifying specifically each fact, which you will
rely upon in support of your contention, if any, that the plaintiff was contributorily negligent or
assumed the risk in contributing to cause this accident. You should include in your answer
opinions or contentions that relate to facts or the application of law to fact in accordance with Rule
4:%e).

ANSWER:

25. State in detail all actions of the plaintiff, identifying specifically each fact, which
you will rely upon in support of your contention, if any, that the plaintiff was not injured, was not
as seriously injured as contended, or received medical treatment or charges that were not

reasonable.
ANSWER:
Case 2:21-cv-00239-RBS-DEM Document 1-2 Filed 04/30/21 Page 14 of 18 PagelD# 21

REQUEST FOR PRODUCTION OF DOCUMENTS

INSTRUCTIONS

(A) These Request for Production of Documents are continuing in character, so as to
require you to follow supplemental answers in accordance with Rule 4:1(e) immediately upon
obtaining further or different information in which a prior response is no longer correct or no
longer true.

(B) Unless otherwise indicated, these Request for Production of Documents refer to the
time, place and circumstances of the occurrence mentioned or complained of in the pleadings.

(C) Where knowledge or information in possession of a party is requested, such request
includes knowledge of the party's agents, representatives and, unless privileged, his or her
attorneys. When answer is made by a corporate defendant, state the name, address and title of the
person supplying the information and making the affidavit, together with the source of his or her
information.

(D) The pronoun "you" or "your" refers to the party to whom these Request for Production
of Documents are addressed and the person mentioned in clause (d).

(E) Ifan objection is made to any Request for Production of Document, a response should
be made to such part of the request that is not considered objectionable.

(F) "Document" means any handwritten, typewritten, printed, recorded or graphic matter
however produced or reproduced, whether or not in the possession, custody or control of the
defendant, and whether or not claimed to be privileged against discovery on any ground, including,
but not limited to reports, records, lists, memoranda, correspondence, telegrams, schedules,
photographs, sound recordings, ledgers, books of account, catalogues, checks, check stubs,
brochures and written statements of witnesses or other persons having knowledge of the pertinent
facts.

(G) Ifthe defendant considers any document called for in these Request for Production of
Documents to be privileged from production, then defendant must include in its answers to these
Request for Production of Documents a list of documents withheld from production, identifying
each document by date, addressee(s), author, title and subject matter. In addition, defendant should
identify those persons who have seen the document or who were sent copies. Finally, defendant

should state the ground(s) upon which each such document is considered privileged.

10
Case 2:21-cv-00239-RBS-DEM Document 1-2 Filed 04/30/21 Page 15 of 18 PagelD# 22

REQUEST FOR PRODUCTION OF DOCUMENTS
1. Every book, document or other tangible thing of any nature whatsoever which you
relied on in answering Interrogatories or reviewed by you in answering Interrogatories or from
which you received any information in answering Interrogatories.

RESPONSE:

nm Every insurance policy for which you referred to in your answers to Interrogatories.

RESPONSE:

3. Every document or other tangible thing of any nature whatsoever, regarding the
investigation for which you referred to in your answers to Interrogatories.

RESPONSE:

4, Every report of every nature whatsoever, including written reports of all expert
witness which you identified in your Answers to Interrogatories.

RESPONSE:

5. Every statement, written or recorded, made by the plaintiff.

RESPONSE:

6. Every statement, written or recorded, made by any person as identified in your

answers to Interrogatories.
RESPONSE:

7. Every document or other tangible thing of any nature whatsoever, referring to any
reports of complaints identified in your Answers to Interrogatories.

RESPONSE:

8. Every document or other tangible thing of any nature whatsoever, regarding the

alterations or repairs made to the property identified in your Answers to Interrogatories.

11
Case 2:21-cv-00239-RBS-DEM Document 1-2 Filed 04/30/21 Page 16 of 18 PagelD# 23

RESPONSE:

9. ~° Every document or other tangible thing of any nature whatsoever, setting forth the
operating or safety rules identified in your Answers to Interrogatories.

RESPONSE:

10. | Every document or other tangible thing of any nature whatsoever, setting forth the
maintenance records referred to in your answers to Interrogatories.

RESPONSE:

11. Every document or other tangible thing of any nature whatsoever, regarding the
results of inspections referred to in your answers to Interrogatories.

RESPONSE:

12. Every document or other tangible thing of any nature whatsoever, setting forth any

warnings identified in your answers to Interrogatories.

RESPONSE:

13. Every document or other tangible thing of any nature whatsoever, regarding
previous lawsuits identified in your answers to Interrogatories.

RESPONSE:

14. Every document or other tangible thing of any nature whatsoever, which you will

rely upon in support of your answer to Interrogatory number 24.

RESPONSE:

15. Every document or other tangible thing of any nature whatsoever, which you will
rely upon in support of your answer to Interrogatory number 25.

RESPONSE:

16. | Every book document or other tangible thing of any nature whatsoever, including

12
Case 2:21-cv-00239-RBS-DEM Document 1-2 Filed 04/30/21 Page 17 of 18 PagelD# 24

but not limited to, ex parte affidavits, statements in writing, all recorded statements which impeach
or relate to the credibility of any witness who has knowledge of any facts regarding this case.

RESPONSE:

17. Every accident report or other document of any nature whatsoever, which may be
identified as an accident report, official or unofficial, or which is kept in the ordinary course of
business by the defendant.

RESPONSE:

18. | Every photograph, mounting sheets or diagram, drawing, model or other tangible
thing of any nature whatsoever, of the accident scene.

RESPONSE:

19. Every photograph, mounting sheet or other tangible thing of any nature whatsoever,
depicting or showing the plaintiff, including, films, moving pictures or video-tapes of the plaintiff
depicting the plaintiff's injuries or the seriousness-of the plaintiff's injuries.

RESPONSE:

20. Produce all copies (excluding those produced by the plaintiff to the defendant) of
any medical records or reports that defendant has received relating to the medical history and
medical treatment of the plaintiff.

RESPONSE:

CLAYTON MABRY,

 

By: (his

Of Counsel

 

George T. Albiston (VSB #22967)
Christopher M. Albiston (VSB #94637)
GILBERT & ALBISTON

580 E. Main Street, Suite 330

Norfolk, VA 23510

13
Case 2:21-cv-00239-RBS-DEM Document 1-2 Filed 04/30/21 Page 18 of 18 PagelD# 25

Telephone: (757) 625-1188
Facsimile: (757) 625-1051

E-mail: george@albistonlaw.com

CERTIFICATE OF SERVICE

[hereby certify that the foregoing was filed with the complaint to be served this 19" day

(LePE

“George T. Albiston

of March, 2021.

14
